Citation Nr: 0723687	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-04 724	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service connected 
lumbosacral strain with disc disease (low back disability), 
currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953 and from January 1975 to December 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to a disability rating greater than 40 percent 
for lumbosacral strain.  A review of the record indicates 
that disc disease has been treated as a component of the 
veteran's low back disability.  Therefore, the Board has 
recharacterized the disability to include disc disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to a disability 
rating greater than 40 percent for his low back disability.  
The veteran indicated increased pain, radiculopathy, numbness 
of the right foot and flair-ups of pain three to four times a 
week.  Such a disability is rated under 38 C.F.R. § 4.97, 
Diagnostic Codes 5257 and 8521 (2006).  

The report of the most recent VA examination in March 2004 
noted symptoms of possible neurological impairment associated 
with the degenerative disc disease of the lumbar spine.  
However, it was not specified which nerve was effected 
(peroneal or sciatic) and the degree of severity of its 
involvement.  The Board finds that a current examination is 
warranted.  See 38 C.F.R. § 4.1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
orthopedic and neurological examinations 
to determine the current degree of 
severity of any neurological impairment 
associated with the veteran's low back 
disability.  The claims folder should be 
made available to the examiner(s) for 
review and all necessary testing should be 
done.  The examiner should specify any 
nerve involvement (sciatic or peroneal) 
and its degree of impairment, including 
any complete or incomplete paralysis.  All 
indicated studies, including range of 
motion studies in degrees, should be 
performed.  If ankylosis is exhibited, the 
examiner should specify whether it is 
favorable or unfavorable.  

2.  Then, the RO should readjudicate the 
veteran's claim.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).   The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

